                                                           Case 2:17-cv-02869-GMN-PAL Document 54 Filed 10/02/18 Page 1 of 6



                                                       1   Vaughn A. Crawford
                                                           Nevada Bar No. 7665
                                                       2   Alexandria L. Layton
                                                           Nevada Bar No. 14228
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       5   Facsimile: (702) 784-5252
                                                           vcrawford@swlaw.com
                                                       6   alayton@swlaw.com

                                                       7   Michael John Lopes (Admitted Pro Hac Vice)
                                                           GORDON & REES
                                                       8   One Battery Park Plaza, 28th Floor
                                                       9   New York, NY 10004
                                                           (212) 453-0752
                                                      10   mlopes@grsm.com

                                                      11   Attorneys for Defendant
                                                           Tristar Products, Inc.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                      UNITED STATES DISTRICT COURT
                                                      13
Snell & Wilmer
                    Las Vegas, Nev ada 89169




                                                                                              DISTRICT OF NEVADA
                         LAW OFFICES




                                                      14
                          702.784 .5200
                               L.L.P.




                                                      15   TAWNDRA L. HEATH, an individual,                 CASE NO. 2:17-cv-02869-GMN-PAL
                                                      16                        Plaintiff,
                                                                                                            JOINT MOTION TO MODIFY
                                                      17   vs.                                              AUGUST 2, 2018 PRETRIAL
                                                                                                            SCHEDULING ORDER
                                                      18   TRISTAR PRODUCTS, INC., a
                                                           Pennsylvania corporation; ZHONGSHAN
                                                      19   JINGUANG HOUSEHOLD APPLIANCE
                                                           MANUFACTURE CO., LTD., a foreign
                                                      20   corporation; DOE Individuals 1 – 10; and
                                                           ROE Corporations 11 – 20;
                                                      21
                                                                                Defendants.
                                                      22

                                                      23          Plaintiff Tawndra L. Heath (“Plaintiff”) by and through her counsel, Joshua A. Dowling,
                                                      24   Esq. of Cogburn Law Offices, and Defendant Tristar Products Inc., by and through its counsel.
                                                      25   Alexandria L. Layton of Snell & Wilmer L.L.P. and Michael Lopes, Esq. of Gordon & Rees LLP
                                                      26   (collectively the “Parties”) hereby move for an order modifying the August 2, 2018 Scheduling
                                                      27   Conference Order. Specifically, the Parties move to continue the expert disclosure deadlines by
                                                      28   thirty (30) days.
                                                           Case 2:17-cv-02869-GMN-PAL Document 54 Filed 10/02/18 Page 2 of 6



                                                       1           This motion is made pursuant to Federal Rules of Civil Procedure (“FRCP”), Rule

                                                       2   16(b)(4), and is based on the grounds that good cause exists for the court to consent to continue

                                                       3   discovery related deadlines. The Parties in this action require additional time to attempt to

                                                       4   resolve this matter without the need of incurring additional expenses for experts.

                                                       5

                                                       6          DATED this 2nd day of October, 2018.

                                                       7                                                 GORDON & REES LLP
                                                       8                                                 By: /s/ Michael J. Lopes
                                                                                                         Michael J. Lopes (Admitted Pro Hac Vice)
                                                       9                                                 One Battery Park Plaza, 28th Floor
                                                                                                         New York, NY 10004
                                                      10
                                                                                                         Attorneys for Defendant
                                                      11                                                 Tristar Products Inc.
                                                      12                                                 SNELL & WILMER L.L.P
             3883 Howard Hughes Parkway, Suite 1100




                                                      13
Snell & Wilmer




                                                                                                         By: /s/ Alexandria L. Layton
                    Las Vegas, Nev ada 89169




                                                                                                         Vaughn A. Crawford
                         LAW OFFICES




                                                      14
                          702.784 .5200




                                                                                                         Alexandria L. Layton
                               L.L.P.




                                                                                                         3883 Howard Hughes Parkway, Suite 1100
                                                      15                                                 Las Vegas, NV 89169
                                                      16                                                 Attorneys for Defendant
                                                                                                         Tristar Products Inc.
                                                      17
                                                                                                         COGBURN LAW OFFICES
                                                      18
                                                                                                         By: /s/ Joshua A. Dowling
                                                      19                                                 Joshua A. Dowling
                                                      20                                                 2580 St. Rose Parkway, Suite 330
                                                                                                         Henderson, NV 89074
                                                      21
                                                                                                         Attorneys for Plaintiff
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -2-
                                                           Case 2:17-cv-02869-GMN-PAL Document 54 Filed 10/02/18 Page 3 of 6



                                                       1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                       2   I.       INTRODUCTION

                                                       3            The Parties hereby move jointly to modify the Court’s August 2, 2018 Pretrial Scheduling

                                                       4   Order, pursuant to FRCP, Rule 16(b)(4). Good cause exists for the Court to consent to continue

                                                       5   expert disclosure deadlines. On September 21, 2018, the Parties completed the deposition of

                                                       6   Plaintiff. The Parties now are attempting to negotiate settlement in good faith and wish to explore

                                                       7   the possibility of settlement without incurring significant expert fees for the preparation of expert

                                                       8   reports. Good cause, therefore, exists to modify the Court’s August 2, 2018 Pretrial Scheduling

                                                       9   Order and continue deadlines for expert disclosure by thirty (30) days.           Specifically, it is

                                                      10   respectfully requested that the Court continue the deadline to disclose experts pursuant to Fed. R.

                                                      11   Civ. P. 26(a)(2) from October 17, 2018 to November 16, 2018 and the date to disclose rebuttal

                                                      12   experts from November 16, 2018 to December 17, 2018.
             3883 Howard Hughes Parkway, Suite 1100




                                                      13   II.      LEGAL ANALYSIS
Snell & Wilmer
                    Las Vegas, Nev ada 89169
                         LAW OFFICES




                                                      14            A.     Legal Standard for Modification of Scheduling Order.
                          702.784 .5200
                               L.L.P.




                                                      15            Pursuant to FRCP, Rule 16(b)(4), “[a] schedule may be modified only for good cause and

                                                      16   with the judge's consent.” A district court has “broad discretion in supervising the pretrial phase

                                                      17   of litigation,” and orders entered by the court before the pretrial conference may be modified

                                                      18   upon a showing of good cause. See Johnson v. Mammoth Recreations Inc., 975 F.2d 604, 607-

                                                      19   608 (9th Cir. 1992) (citing Miller v. Safeco Title Ins. Co., 758 F.2d 364, 369 (9th Cir. 1985).

                                                      20            Rule 16(b)’s “good cause” standard primarily focuses on the diligence of the party seeking

                                                      21   the modification. Johnson, 975 F.2d at 609. A pretrial scheduling order may be modified “if it

                                                      22   cannot reasonably be met despite the diligence of the party seeking the extension.” Federal Rule

                                                      23   of Civil Procedure 16 advisory committee notes (1983 amendment). Factors to be considered

                                                      24   when evaluating the diligence of the party seeking a modification of a pretrial order based on

                                                      25   Rule 16(b)’s “good cause” standard. See Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D.

                                                      26   1999).

                                                      27   ///

                                                      28   ///

                                                                                                           -3-
                                                           Case 2:17-cv-02869-GMN-PAL Document 54 Filed 10/02/18 Page 4 of 6



                                                       1           A movant may be required to show:

                                                       2            (1) that she was diligent in assisting the Court in creating a workable Rule 16 order
                                                                   [citation omitted]; (2) that her noncompliance with a Rule 16 deadline occurred or will
                                                       3           occur, notwithstanding her diligent efforts to comply, because of the development of
                                                                   matters which could not have been reasonably foreseen or anticipated at the time of
                                                       4           the Rule 16 scheduling conference [citation omitted]; and (3) that she was diligent in
                                                                   seeking amendment of the Rule 16 order, once it became apparent that she could not
                                                       5           comply with the order [citation omitted].

                                                       6   Id.   The Parties have been diligent in assisting the Court in creating a workable order, in

                                                       7   attempting to comply with the order, and in seeking amendment of the order. Thus, good cause

                                                       8   exists to modify this Court’s scheduling order.

                                                       9           B.      Good Cause Exists in This Case to Modify the Scheduling Order.
                                                                   In applying the foregoing factors to the instant matter, first, the Parties were diligent in
                                                      10
                                                           assisting this Court in making a workable order. The Parties participated in timely filing a Joint
                                                      11
                                                           Discovery Stipulation on June 29, 2018. The Court entered a revised discovery schedule on
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           August 2, 2018. Through informal discussions between the Parties, they now wish to discuss the
                                                      13
Snell & Wilmer
                    Las Vegas, Nev ada 89169




                                                           possibility of settlement with their clients, but it is anticipated that these negotiations may not be
                         LAW OFFICES




                                                      14
                          702.784 .5200
                               L.L.P.




                                                           completed before October 17, 2018 – the deadline for expert disclosures.
                                                      15
                                                                   Second, the Parties have diligently been conducting discovery in this case. The Parties
                                                      16
                                                           have propounded and responded to numerous written discovery requests and have completed the
                                                      17
                                                           deposition of the Plaintiff which took place on September 21, 2018. However, despite diligent
                                                      18
                                                           efforts, the Parties anticipate that the October 17, 2018 expert deadline may not be able to be
                                                      19
                                                           complied with given the substantive conversations between the Parties regarding potential
                                                      20
                                                           resolution of this action. The Parties now seek an additional thirty (30) days in order to explore
                                                      21
                                                           potential resolution before incurring significant expenses associated with expert witnesses.
                                                      22
                                                                   Additionally, the Parties have diligently met and conferred for several weeks to schedule
                                                      23
                                                           the depositions and exchange discovery. The Parties have been amicable throughout discovery
                                                      24
                                                           and the request for extension of the expert disclosure deadlines will not impact any other dates in
                                                      25
                                                           the August 2, 2018 order except for the deadline for disclosure of rebuttal experts. There is no
                                                      26
                                                           trial date for this action.
                                                      27

                                                      28

                                                                                                             -4-
                                                           Case 2:17-cv-02869-GMN-PAL Document 54 Filed 10/02/18 Page 5 of 6



                                                       1          Lastly, applying the aforementioned factors, the Parties have been diligent in seeking

                                                       2   amendment of the Court’s Scheduling Order once it became apparent that the October 17, 2018

                                                       3   deadline for expert disclosures may be unworkable. Upon realizing this and through constant

                                                       4   discussions about this matter and potential resolution, the Parties promptly conferred and

                                                       5   discussed the present relief sought herein.

                                                       6   III.   CONCLUSION

                                                       7          For the foregoing reasons, good cause exists and the Parties respectfully request jointly

                                                       8   that this Court modify its August 2, 2018 Pretrial Scheduling Order, and continue the deadline to

                                                       9   disclose experts pursuant to Fed. R. Civ. P. 26(a)(2) from October 17, 2018 to November 16,

                                                      10   2018 and the date to disclose rebuttal experts from November 16, 2018 to December 17, 2018.

                                                      11

                                                      12          DATED this 2nd day of October, 2018.
             3883 Howard Hughes Parkway, Suite 1100




                                                      13
Snell & Wilmer




                                                                                                         GORDON & REES LLP
                    Las Vegas, Nev ada 89169
                         LAW OFFICES




                                                      14
                          702.784 .5200




                                                                                                         By: /s/ Michael J. Lopes
                               L.L.P.




                                                                                                         Michael J. Lopes (Admitted Pro Hac Vice)
                                                      15                                                 One Battery Park Plaza, 28th Floor
                                                                                                         New York, NY 10004
                                                      16
                                                                                                         Attorneys for Defendant
                                                      17                                                 Tristar Products Inc.
                                                      18                                                 SNELL & WILMER L.L.P
                                                      19                                                 By: /s/ Alexandria L. Layton
                                                                                                         Vaughn A. Crawford
                                                      20                                                 Alexandria L. Layton
                                                                                                         3883 Howard Hughes Parkway, Suite 1100
                                                      21                                                 Las Vegas, NV 89169
                                                      22                                                 Attorneys for Defendant
                                                                                                         Tristar Products Inc.
                                                      23
                                                                                                         COGBURN LAW OFFICES
                                                      24   IT IS SO ORDERED this 17th day
                                                           of October, 2018.                             By: /s/ Joshua A. Dowling
                                                      25                                                 Joshua A. Dowling
                                                      26                                                 2580 St. Rose Parkway, Suite 330
                                                           ___________________________                   Henderson, NV 89074
                                                      27   Peggy A. Leen
                                                                                                         Attorney for Plaintiff
                                                           United States Magistrate Judge
                                                      28

                                                                                                          -5-
                                                           Case 2:17-cv-02869-GMN-PAL Document 54 Filed 10/02/18 Page 6 of 6



                                                       1                                      CERTIFICATE OF SERVICE
                                                       2           I hereby declare under penalty of perjury, that I am over the age of eighteen (18) years,

                                                       3   and I am not a party to, nor interested in, this action. On this date, I caused to be served a true

                                                       4   and     correct    copy       of   the     foregoing    JOINT      MOTION        TO      MODIFY

                                                       5   AUGUST 2, 2018 PRETRIAL SCHEDULING ORDER by the method indicated below and

                                                       6   addressed to the following:

                                                       7           BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                    postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                       8            as set forth below.

                                                       9           BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                                    electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      10
                                                                   BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                      11            the individual(s) listed below.

                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                 Jamie S. Cogburn, Esq.                       Pete C. Wetherall, Esq.
                                                      13
Snell & Wilmer




                                                                 Joshua A. Dowling, Esq.                      Wetherall Group, LTD
                    Las Vegas, Nev ada 89169




                                                                 Cogburn Law Offices                          9345 W. Sunset Road, Suite 100
                         LAW OFFICES




                                                      14
                          702.784 .5200




                                                                 2580 St. Rose Parkway, Suite 330             Las Vegas, NV 89148
                               L.L.P.




                                                      15         Henderson, NV 89074                          (7020 838-8500
                                                                 (702) 748-7777                               pwetherall@wetherallgroup.com
                                                      16         (702) 966-3880 fax
                                                      17         jsc@cogburnlaw.com                           Attorneys for Plaintiff
                                                                 jdowling@cogburnlaw.com
                                                      18
                                                                 Attorneys for Plaintiff
                                                      19         Michael John Lopes, Esq.
                                                                 Gordon & Rees
                                                      20         One Battery Park Plaza, 28th Floor
                                                      21         New York, NY 10004
                                                                 (212) 453-0752
                                                      22         mlopes@hinshawlaw.com

                                                      23         Co-Counsel for Defendant
                                                                 Tristar Products, Inc.
                                                      24

                                                      25   DATED this 2nd day of October, 2018.                   /s/ Julia M. Diaz
                                                                                                                  An Employee of Snell & Wilmer L.L.P.
                                                      26

                                                      27

                                                      28

                                                                                                            -6-
